08/12/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 18-0395



                             No. DA 18-0395

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

J CEE FELDE,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 16, 2020, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 12 2020